PARTIALLY DISSENTING OPINION.
I do not disagree with the construction here placed on Chapter 328, Laws of 1932, nor with the holding that this case does not come within it when so construed. I think, however, that the judgment of the court below should be affirmed except insofar as it imposes the sentence and to that extent it should be set aside and remanded for sentence under Sections 1126 and 1128 of the Code. The only effect of Chapter 328, Laws of 1932, is to raise the punishment for robbery, as defined by Section 1126, Code of 1930, from imprisonment to death, when the violence by which it is committed is inflicted by means of a deadly weapon. A conviction under Chapter 328, Laws of 1932, therefore necessarily includes a conviction of robbery, defined by Section 1126 of the Code, and when the only error in the verdict is that, after finding the defendant guilty of robbery, the jury went further than the evidence justified and found that the robbery was committed by means of a deadly weapon, the verdict should remain in force as to conviction for the robbery and set aside only as to the finding that the robbery was committed with a deadly weapon. Under the indictment, the jury had the right under Section 1280 of the Code to convict the appellant of a simple robbery under Section 1126 of the Code. Boggan v. State, *Page 739 176 Miss. 655, 170 So. 282. Such a conviction is included in the verdict here rendered, and should remain in force when no error appears therein. I do not understand the Court to here hold that the appellant could not have been convicted on this evidence of a simple robbery. See also my dissenting opinion in Millwood v. State, 1 So.2d 582, 190 Miss. 750, this day decided.